                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                             NORTHERN DISTRICT OF CALIFORNIA

                                   7                                         SAN JOSE DIVISION

                                   8

                                   9     UNITED STATES OF AMERICA,                          Case No. 16-cr-00400-BLF-1
                                  10                    Plaintiff,
                                                                                            ORDER RE BENCH TRIAL ON
                                  11             v.                                         STIPULATED FACTS
                                  12     ERIK DAVID HANKS,
Northern District of California
 United States District Court




                                  13                    Defendant.

                                  14

                                  15          Defendant Erik David Hanks is charged in a single-count indictment with being a felon in
                                  16   possession of a firearm in violation of 18 U.S.C. § 922(g)(1). See Indictment, ECF 4. On August
                                  17   9, 2018, the Court denied Defendant’s motion to suppress evidence seized from his person and his
                                  18   vehicle on August 25, 2016. See Order Denying Motion to Suppress, ECF 60. The seized
                                  19   evidence included the firearms he is charged with possessing. See id.
                                  20          Following the ruling on the suppression motion, the parties then filed a joint request to
                                  21   proceed by means of a stipulated facts bench trial, which request was approved by the Court on
                                  22   October 12, 2018. See Stipulation and Order, ECF 65. The parties filed Joint Stipulations and
                                  23   Waivers for Bench Trial on November 28, 2018. See Joint Stipulations and Waivers, ECF 66.
                                  24   The Court conducted the stipulated facts bench trial on December 4, 2018.
                                  25          For the reasons set forth below, the Court hereby finds that the stipulated facts establish
                                  26   Defendant’s guilt of the charged offense beyond a reasonable doubt. The Court therefore finds
                                  27   Defendant GUILTY of Count 1 of the Indictment, charging Defendant with being a felon in
                                  28   possession of a firearm in violation of 18 U.S.C. § 922(g)(1).
                                   1    I.    WAIVER OF RIGHTS

                                   2          At the start of the hearing, the Court engaged in a colloquy with Defendant to ensure that

                                   3   he understood the rights he waived by agreeing to a stipulated facts bench trial. The Court

                                   4   confirmed with Defendant that he had seen the Indictment and discussed the charge with his

                                   5   attorney, and that Defendant was satisfied with his attorney’s representation. The Court also

                                   6   explained in detail Defendant’s right to a jury trial, including the rights to confront and cross-

                                   7   examine witnesses, to testify (or decline to testify) and present evidence, and to a unanimous jury

                                   8   verdict. Defendant stated that he understood and waived those rights. The Court finds that

                                   9   Defendant’s waiver of rights was voluntary, knowing, and intelligent.

                                  10          The Court informed Defendant that he had not waived his right to appeal the Court’s denial

                                  11   of his motion to suppress evidence. Defendant’s right to appeal the denial of the suppression

                                  12   motion is expressly preserved in the parties’ Joint Stipulations and Waivers for Bench Trial. See
Northern District of California
 United States District Court




                                  13   Joint Stipulations and Waivers at 2, ECF 66.

                                  14    II.   STIPULATED FACTS

                                  15          The Court requested that the Government’s counsel read the stipulated facts into the

                                  16   record. The Court noted that the Joint Stipulations and Waivers for Bench Trial filed on

                                  17   November 28, 2018 indicated Defendant’s agreement only by means of an electronic signature

                                  18   (“/s/ Erik David Hanks”). See Joint Stipulations and Waivers at 4, ECF 66. The Court requested

                                  19   that Defendant sign a copy of the Joint Stipulations and Waivers for Bench Trial by hand, which

                                  20   he did in open court.

                                  21          The Government’s counsel then read the following stipulated facts into the record, which

                                  22   the Court accepts and adopts:

                                  23          (1)     The elements of the charged offense, being a felon in possession of a firearm in

                                  24   violation of 18 U.S.C. § 922(g)(1), are as follows: the defendant knowingly possessed a firearm;

                                  25   the firearm had been shipped or transported from one state to another or between a foreign nation

                                  26   and the United States; and at the time the defendant possessed the firearm, the defendant had been

                                  27   convicted of a crime punishable by imprisonment for a term exceeding one year.

                                  28          (2)     At approximately 4:03 a.m. on August 25, 2016, San Jose Police Officers searched
                                                                                          2
                                   1   Defendant and his vehicle at the Shell gas station located at 2180 Monterey Road, San Jose,

                                   2   California.

                                   3           (3)    During the search of the vehicle, officers discovered a loaded Mossberg 12-gauge

                                   4   shotgun bearing serial number V0326328, a loaded Charter Arms .38 caliber revolver bearing

                                   5   serial number 12-06998, a loaded Rohm .38 caliber revolver with an obliterated serial number, and

                                   6   various ammunition, including eleven 12-gauge shotgun shells and thirty-three .38 caliber rounds.

                                   7           (4)    Defendant knowingly possessed the firearms and ammunition discovered in his

                                   8   vehicle on August 25, 2016.

                                   9           (5)    Each of the firearms identified above had been shipped or transported from one

                                  10   state to another or between a foreign nation and the United States prior to their discovery in

                                  11   Defendant’s vehicle.

                                  12           (6)    Prior to August 25, 2016, Defendant had been convicted of the felony offense of
Northern District of California
 United States District Court




                                  13   Aggravated Assault in violation of California Penal Code Section 245(a)(1), which is a crime

                                  14   punishable by imprisonment for a term exceeding one year. Accordingly, at the time of the events

                                  15   described above, it was unlawful under Title 18, United States Code, Section 922(g)(1), for

                                  16   Defendant to possess any firearms or ammunition.

                                  17    III.   COURT’S DETERMINATION OF GUILT

                                  18           The Court finds, beyond a reasonable doubt, that these facts prove each element of the

                                  19   charged offense and that Defendant is GUILTY of Count 1 of the Indictment, charging Defendant

                                  20   with being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

                                  21

                                  22   Dated: December 4, 2018

                                  23                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         3
